 



Exhibit 10.12 Summary of 2005 Compensation for Named Executive Officers

At its meeting on December 20, 2004, the Compensation Committee of the Board of
Directors of Eli Lilly and Company approved the 2005 compensation of the
company’s named executive officers (as defined in Regulation S-K Item 402(a)(3))
as described below:



Executive Officer     Salary (1)     Bonus (2)     Option Grant   (3)    
Performance   Award (4)                   No. of shares   Present     No. of
shares   Present                       value         value                      
           
Sidney Taurel
Chairman, President, and
Chief Executive Officer
  $ 1,580,000   $ 1,726,800     255,621 $ 4,320,000     51,752 $ 2,880,000
 
                               
John C. Lechleiter, Ph.D.
Executive Vice President,
Pharmaceutical Operations
  $ 929,800   $ 692,875     127,811 $ 2,160,000     25,876 $ 1,440,000
 
                               
Charles E. Golden
Executive Vice President
and Chief Financial
Officer
  $ 845,700   $ 631,200     78,107 $ 1,320,000     15,813 $ 880,000
 
                               
Steven M. Paul, M.D.
Executive Vice President,
Science and Technology
  $ 831,060   $ 617,415     85,207 $ 1,440,000     17,251 $ 960,000
 
                               
Robert A. Armitage
Senior Vice President and
General Counsel
  $ 637,940   $ 411,370     53,254 $ 900,000     10,782 $ 600,000



(1)   Annualized base salaries effective as of March 1, 2005, the merit increase
date for U.S. employees.   (2)   Target bonus under the Eli Lilly and Company
Bonus Plan. Actual bonuses earned for 2005 may vary from zero to 200 percent of
the target amount, depending on the company’s 2005 results relative to
predetermined corporate performance measures that are based 25 percent on sales
growth and 75 percent on earnings-per-share growth (adjusted for unusual items
in accordance with predetermined criteria).   (3)   Granted February 11, 2005.
The options vest February 11, 2008 and expire February 10, 2015. The exercise
price is $55.65, the market value of Lilly stock on the date of grant. Present
values are as of the grant date and are based on the company’s trinomial lattice
valuation method of 30.37 percent of the exercise price of $55.65.   (4)  
Target payout under the performance award program for 2005. Actual payouts
earned for 2005 may vary from zero to 200 percent of the target amount,
depending on the growth in the company’s 2005 earnings per share (adjusted for
unusual items in accordance with predetermined criteria). Present values are as
of February 11, 2005, and are based on 100 percent of the market value of Lilly
stock on that date ($55.65 per share).

The named executive officers will continue to participate in other employee
benefits as described in the company’s proxy statements, including a defined
benefit retirement plan, a 401(k) plan, the Lilly Deferred Compensation Plan,
and the company’s change in control severance pay program.

 